a1041202010qsection16_image1.jpg [a1041202010qsection16_image1.jpg] Exhibit
10.41






THE PNC FINANCIAL SERVICES GROUP, INC.
2016 INCENTIVE AWARD PLAN
* * *
RESTRICTED SHARE UNITS AWARD AGREEMENT


This Agreement sets forth the terms and conditions of your restricted share unit
award made pursuant to The PNC Financial Services Group, Inc. 2016 Incentive
Award Plan and any sub-plans thereto (this “Agreement”).


Appendix A to this Agreement sets forth additional terms and conditions of the
Award, including restrictive covenant provisions. Appendix B to this Agreement
sets forth certain definitions applicable to this Agreement generally. Appendix
C to this Agreement sets forth the risk performance-based vesting conditions
applicable to the Award and certain related definitions. Capitalized terms not
otherwise defined in the body of this Agreement have the meaning ascribed to
such terms in the Plan or Appendices A, B or C.


The Corporation and the Grantee named below (referenced in this Agreement as
“you” or “your”) agree as follows:


Subject to your timely acceptance of this Agreement (as described in Section A
below), the Corporation grants to you the Award set forth below, subject to the
terms and conditions of the Plan and this Agreement.


A.
GRANT AND ACCEPTANCE OF RSUs
 
GRANTEE
[Name]
 
GRANT DATE
[Date]
 
AWARD
[# Shares] Restricted share units (“RSUs”), each representing a right to receive
one Share, and related Dividend Equivalents award, payable in cash.


 
AWARD PROGRAM
Senior Leader Program
 
AWARD ACCEPTANCE; AWARD EFFECTIVE DATE
You must accept this Award by delivering an executed unaltered copy of this
Agreement to the Corporation within 30 days of your receipt of this Agreement.
Upon such execution and delivery of this Agreement by both you and the
Corporation, this Agreement is effective as of the Grant Date (the
“Award Effective Date”). If you do not properly accept this Award, the
Corporation may, in its sole discretion, cancel the Award at any time
thereafter.


B.
VESTING REQUIREMENTS
B.1
An Award becomes vested only upon satisfaction of both the service-based vesting
requirements and the risk performance-based vesting requirements set forth
below.










--------------------------------------------------------------------------------





 
SERVICE-BASED VESTING REQUIREMENTS
The Award is divided into three approximately equal portions that will satisfy
the service-based vesting requirements ratably over three years (each portion, a
“Tranche”) on three “Scheduled Vesting Dates”, as follows:


•    the service-based vesting requirement for the first Tranche will be
satisfied on the 1st anniversary of the Grant Date,


•    the service-based vesting requirement for the second Tranche will be
satisfied on the 2nd anniversary of the Grant Date, and


•    the service-based vesting requirement for the third Tranche will be
satisfied on the 3rd anniversary of the Grant Date;


in each case, provided you remain continuously employed by PNC through and
including the applicable Scheduled Vesting Date (or such earlier date as
prescribed by Section B.2 below).


 
RISK PERFORMANCE-BASED VESTING REQUIREMENTS


Provided the service-based vesting requirements have been met, each Tranche will
vest on the applicable Scheduled Vesting Date upon satisfaction of the risk
performance metric applicable to that Tranche, as set forth in Appendix C to
this Agreement.


B.2
EFFECT OF TERMINATION OF EMPLOYMENT PRIOR TO SCHEDULED VESTING DATES ON VESTING
REQUIREMENTS


 
RETIREMENT


Notwithstanding anything to the contrary in this Agreement, if your employment
with PNC is terminated due to your Retirement, and not for Cause (as determined
by a PNC Designated Person), then the service-based vesting requirements of the
Award will be satisfied as of your Termination Date, but the Award will not vest
and become payable until the Scheduled Vesting Date(s), subject to satisfaction
of the risk performance-based vesting requirements and your continued compliance
with the terms and conditions of this Agreement.


 
DISABILITY
Notwithstanding anything to the contrary in this Agreement, if your employment
with PNC is terminated by PNC due to your Disability, and not for Cause (as
determined by a PNC Designated Person), then the service-based vesting
requirements of the Award will be satisfied as of your Termination Date, but the
Award will not vest and become payable until the Scheduled Vesting Date(s),
subject to satisfaction of the risk performance-based vesting requirements and
your continued compliance with the terms and conditions of this Agreement.





-2-



--------------------------------------------------------------------------------





 
DEATH
Notwithstanding anything to the contrary in this Agreement, if your employment
with PNC ceases by reason of your death, or if you die after a termination of
employment with PNC due to Disability or Retirement or by reason of an
Anticipatory Termination, but prior to a Change of Control or any Scheduled
Vesting Date(s), then the service-based requirements of the Award will be
satisfied as of your date of death, and the risk performance-based vesting
requirements will be satisfied as further described in Appendix C.


 
ANTICIPATORY TERMINATION


Notwithstanding anything to the contrary in this Agreement, if your termination
of employment with PNC is an Anticipatory Termination, then the service-based
vesting requirements of the Award will be satisfied as of the Termination Date,
but the Award will not vest and become payable until the Scheduled Vesting
Date(s), subject to satisfaction of the risk performance-based vesting
requirements and your continued compliance with the terms of this Agreement.


 
TERMINATION FOLLOWING A CHANGE OF CONTROL
Notwithstanding anything to the contrary in this Agreement, if you have been
continuously employed by PNC, including any successor entity, through the date
of a Change of Control, and your employment with PNC is terminated following
such Change of Control but prior to a Scheduled Vesting Date(s), either (a) by
PNC other than for Misconduct or (b) by you for Good Reason (a “Qualifying
Termination”), then the service-based requirements of the Award will be
satisfied as of your Termination Date, and the risk performance-based vesting
requirements will be satisfied with respect to any outstanding Tranches as
described in Appendix C.


For the avoidance of doubt, upon the occurrence of a Change of Control, the
Award will not become vested until the service-based vesting requirements are
satisfied, either on the Scheduled Vesting Dates as set forth in Section B.1. or
as a result of your Retirement, your termination of employment by reason of
death, Disability or an Anticipatory Termination or the occurrence of a
Qualifying Termination.


C.
FORFEITURE
C.1
FORFEITURE UPON FAILURE TO MEET VESTING REQUIREMENTS
Except as otherwise provided in Section B.2 above, if you cease to be an
employee of PNC prior to an applicable Scheduled Vesting Date and the
satisfaction of the risk performance-based vesting requirements, you will not
have satisfied the vesting requirements and the outstanding portion of the Award
will be automatically forfeited and cancelled as of your Termination Date.  





-3-



--------------------------------------------------------------------------------





C.2
FORFEITURE IN CONNECTION WITH DETRIMENTAL CONDUCT
At any time prior to a Scheduled Vesting Date, to the extent that PNC (acting
through a PNC Designated Person) determines in its sole discretion (a) that you
have engaged in Detrimental Conduct and (b) to forfeit and cancel all or a
specified portion of the outstanding Award as a result of such determination,
then such portion will be forfeited and cancelled effective as of the date of
such determination.


Upon such determination, neither you nor your successors, heirs, assigns or
legal representatives will have any further rights or interest in the Award
under this Agreement.




D.
DIVIDEND EQUIVALENTS
D.1
GENERALLY
As of the Award Effective Date, you will be entitled to earn accrued cash
Dividend Equivalents on the final number of vested RSUs for each Tranche, in an
amount equal to the cash dividends that would have been paid (without interest
or reinvestment) between the Grant Date and the Scheduled Vesting Date for that
Tranche (or such earlier date in the event of your death or a Change of
Control), as though you were the record holder of such RSUs, and such RSUs had
been issued and outstanding shares on the Grant Date through the Scheduled
Vesting Date for that Tranche (or such earlier date in the event of your death
or a Change of Control).


D.2
ACCRUED DIVIDEND EQUIVALENT PAYMENTS
(a) Generally. Accrued Dividend Equivalents will vest and be paid out in cash,
less the payment of any applicable withholding taxes pursuant to Section 6 of
Appendix A, if and when the applicable Tranche vests and pays out (at which
point such Dividend Equivalents will terminate). Dividend Equivalents are
subject to the same vesting requirements and payout size adjustments as the
Tranche to which they relate. If the RSUs to which such Dividend Equivalents
relate are forfeited and cancelled, such related Dividend Equivalents will also
be forfeited and cancelled without payment of any consideration by PNC.


(b) Payment Upon a Change of Control. Accrual of Dividend Equivalents will cease
as of the Change of Control. Upon a Change of Control, Dividend Equivalents
accrued (without reinvestment or interest) between the Grant Date and the Change
of Control will vest and be paid out in cash, less the payment of any applicable
withholding taxes pursuant to Section 6 of Appendix A, if and when the
applicable Tranche vests and pays out, as if you were the record holder of the
number of Shares equal to the number of vested RSUs underlying such Tranche from
the Grant Date through the date of the Change of Control.









-4-



--------------------------------------------------------------------------------





E.
PAYMENT OF THE AWARD
E.1
PAYMENT TIMING
Except as otherwise provided below, vested RSUs that remain outstanding will be
settled as soon as practicable following (i) the applicable Scheduled Vesting
Date (but no later than March 15th following the year the applicable Scheduled
Vesting Date occurs), or (ii) your date of death, if your date of death is prior
to the last Scheduled Vesting Date (but no later than December 31st of the year
following the year of your death).


E.2
FORM OF PAYMENT; AMOUNT
(a) Payment Generally.


Except as provided in subsection (b) below, vested RSUs will be settled at the
time set forth in this Section E.1 by delivery to you of that number of whole
Shares equal to the number of RSUs less the payment of any applicable
withholding taxes pursuant to Section 6 of Appendix A.
  
(b) Payment On or After a Change of Control.
Upon vesting on or after a Change of Control, vested RSUs will be settled at the
time set forth in Section E.1 by payment to you of cash in an amount equal to
that number of whole Shares equal to the number of vested RSUs, multiplied by
the then current Fair Market Value of a share of Common Stock on the date of the
Change of Control (subject to any applicable adjustment pursuant to Section 2 of
Appendix A), less the payment of any applicable withholding taxes pursuant to
Section 6 of Appendix A. Related accrued Dividend Equivalent payments will be
paid to you in cash as described in Section D.2(b).


No interest will be paid with respect to any such payments made pursuant to this
Section E.


F.
RESTRICTIVE COVENANTS
Upon your acceptance of this Award, you shall become subject to the restrictive
covenant provisions set forth in Section 1 of Appendix A.





-5-



--------------------------------------------------------------------------------





G.
CLAWBACK
The Award, and any right to receive and retain any Shares (if applicable), cash
or other value pursuant to the Award, is subject to rescission, cancellation or
recoupment, in whole or in part, if and to the extent so provided under the
Corporation’s Incentive Compensation Adjustment and Clawback Policy, as in
effect from time to time with respect to the Award, or any other applicable
clawback, adjustment or similar policy in effect on or established after the
Grant Date and to any clawback or recoupment that may be required by applicable
law or regulation.


By accepting this Award, you agree that you are obligated to provide all
assistance necessary to the Corporation to recover or recoup the Shares, cash or
other value pursuant to the Award which are subject to recovery or recoupment
pursuant to applicable law, government regulation, stock exchange listing
requirement or PNC policy. Such assistance shall include completing any
documentation necessary to recover or recoup the Shares, cash or other value
pursuant to the Award from any accounts you maintain with PNC or any pending or
future compensation.


A copy of the Incentive Compensation Adjustment and Clawback Policy is included
in the materials distributed to you with this Agreement.













THE PNC FINANCIAL SERVICES GROUP, INC.
2016 INCENTIVE AWARD PLAN


RESTRICTED SHARE UNITS AWARD AGREEMENT


APPENDIX A


ADDITIONAL PROVISIONS


1.    Restrictive Covenants. You and PNC acknowledge and agree that you have
received adequate consideration with respect to enforcement of the provisions of
this Section 1 by virtue of accepting this Award (regardless of whether the
Award or any portion thereof is ultimately settled and paid to you); that such
provisions are reasonable and properly required for the adequate protection of
the business of PNC and its subsidiaries; and that enforcement of such
provisions will not prevent you from earning a living.


(a)Non-Solicitation; No-Hire. You agree to comply with the provisions of this
Section 1(a) during the period of your employment with PNC and the 12-month
period following your Termination Date, regardless of the reason for such
termination of employment, as follows:


i.    Non-Solicitation. You will not, directly or indirectly, either for your
own benefit or purpose or for the benefit or purpose of any Person other than
PNC, solicit, call on, do business with, or actively interfere with PNC’s
relationship with, or attempt to divert or entice away, any Person that you
should reasonably know (A) is a customer of PNC for which PNC provides any
services as of your Termination Date, or (B) was a customer of PNC for which PNC
provided any services at any time during the 12 months preceding your
Termination Date, or (C) was, as of your Termination Date, considering retention
of PNC to provide any services.


ii.    No-Hire. You will not, directly or indirectly, either for your own
benefit or purpose or for the benefit or purpose of any Person other than PNC,
employ or offer to employ, call on, or actively interfere with PNC’s
relationship with, or attempt to divert or entice away, any employee of PNC. You
also will not assist any other Person in such activities.


Notwithstanding Section 1(a)(i) and Section 1(a)(ii) above, if your termination
of employment with PNC is an Anticipatory Termination, then commencing
immediately after your Termination Date, the provisions of Section 1(a)(i) and
Section 1(a)(ii) will no longer apply and will be replaced with the following
provision:


“No-Hire. You agree that you will not, for a period of one year after your
Termination Date, employ or offer to employ, solicit, actively interfere with
PNC’s or any PNC affiliate’s relationship with, or attempt to divert or entice
away, any officer of PNC or any affiliate of PNC.”


(b)Confidentiality. During your employment with PNC and thereafter regardless of
the reason for termination of such employment, you will not disclose or use in
any way any confidential business or technical information or trade secret
acquired in the course of such employment, all of which is the exclusive and
valuable property of PNC whether or not conceived of or prepared by you, other
than (i) information generally known in PNC’s industry or acquired from public
sources, (ii) as required in the course of employment by PNC, (iii) as required
by any court, supervisory authority, administrative agency or applicable law, or
(iv) with the prior written consent of PNC. Nothing in this Agreement, including
this Section 1(b), is intended to limit you from reporting possible violations
of law or regulation to any governmental entity or any self-regulatory
organization or making other disclosures that are protected under the
whistleblower provisions of federal, state or local law or regulation. You
further understand and agree that you are not required to contact or receive
consent from PNC before engaging in such communications with any such
authorities.


(c)Ownership of Inventions. You will promptly and fully disclose to PNC any and
all inventions, discoveries, improvements, ideas or other works of inventorship
or authorship, whether or not patentable, that have been or will be conceived
and/or reduced to practice by you during the term of your employment with PNC,
whether alone or with others, and that are (i) related directly or indirectly to
the business or activities of PNC or (ii) developed with the use of any time,
material, facilities or other resources of PNC (“Developments”). You agree to
assign and hereby do assign to PNC or its designee all of your right, title and
interest, including copyrights and patent rights, in and to all Developments.
You will perform all actions and execute all instruments that PNC or any
subsidiary will deem necessary to protect or record PNC’s or its designee’s
interests in the Developments. The obligations of this Section 1(c) will be
performed by you without further compensation and will continue beyond your
Termination Date.


(d)Enforcement Provisions. You understand and agree to the following provisions
regarding enforcement of Section 1 of this Agreement:


i.    Equitable Remedies. A breach of the provisions of Sections 1(a) – 1(c)
will cause PNC irreparable harm, and PNC will therefore be entitled to seek
issuance of immediate, as well as permanent, injunctive relief restraining you,
and each and every person and entity acting in concert or participating with
you, from initiation and/or continuation of such breach.


ii.    Tolling Period. If it becomes necessary or desirable for PNC to seek
compliance with the provisions of Section 1(a) by legal proceedings, the period
during which you will comply with said provisions will extend for a period of 12
months from the date PNC institutes legal proceedings for injunctive or other
relief.


iii.    Reform. If any of Sections 1(a) – 1(c) are determined by a court of
competent jurisdiction to be unenforceable because unreasonable either as to
length of time or area to which the restriction applies, it is the intent of
both parties that the court reduce and reform the restriction so as to apply the
greatest limitations considered enforceable by the court.


iv.    Waiver of Jury Trial. Each of you and PNC hereby waives any right to
trial by jury with regard to any suit, action or proceeding under or in
connection with any of Sections 1(a) – 1(c).


v.    Application of Defend Trade Secrets Act. Regardless of any other provision
in this Agreement, you may be entitled to immunity and protection from
retaliation under the Defend Trade Secrets Act of 2016 for disclosing trade
secrets under certain limited circumstances, as set forth in PNC’s Defend Trade
Secrets Act policy. The policy is available for viewing on PNC’s intranet under
the “PNC Ethics” page.


2.    Capital Adjustments upon a Change of Control. Upon the occurrence of a
Change of Control, (a) the number, class and kind of RSUs then outstanding under
the Award will automatically be adjusted to reflect the same changes as are made
to outstanding shares of Common Stock generally, (b) the value per share unit of
any share-denominated award amount will be measured by reference to the per
share value of the consideration payable to a holder of Common Stock in
connection with such Corporate Transaction or Transactions if applicable, and
(c) with respect to stock-payable RSUs only, if the effect of the Corporate
Transaction or Transactions on a holder of Common Stock is to convert that
shareholder’s holdings into consideration that does not consist solely (other
than as to a minimal amount) of shares of Common Stock, then the entire value of
any payment to be made to you will be made solely in cash at the applicable time
specified in this Agreement.


3.    Fractional Shares. No fractional Shares will be delivered to you. If the
outstanding vested RSUs being settled in Shares include a fractional interest,
such fractional interest will be eliminated by rounding down to the nearest
whole share unit.    


4.    No Rights as a Shareholder. You will have no rights as a shareholder of
the Corporation by virtue of this Award unless and until Shares are issued and
delivered in settlement of the Award pursuant to and in accordance with this
Agreement.


5.    Transfer Restrictions.


(a)    The Award may not be sold, assigned, transferred, exchanged, pledged, or
otherwise alienated or hypothecated.


(b)    If you are deceased at the time any outstanding vested RSUs are settled
and paid out in accordance with the terms of this Agreement, such delivery of
Shares, cash payment or other payment (as applicable) shall be made to the
executor or administrator of your estate or to your other legal representative
or, as permitted under the election procedures of the Plan’s third-party
administrator, to your designated beneficiary, in each case, as determined in
good faith by the Corporation. Any delivery of Shares, cash payment or other
payment made in good faith by the Corporation to your executor, other legal
representative or permissible designated beneficiary, or retained by the
Corporation for taxes pursuant to Section 6 of this Appendix A, shall extinguish
all right to payment hereunder.


6.    Withholding Taxes.
  
(a)You shall be solely responsible for any applicable taxes (including, without
limitation, income and excise taxes), penalties and interest that you incur in
connection hereunder. The Corporation will, at the time any withholding tax
obligation arises in connection herewith, retain an amount sufficient to satisfy
the minimum amount of taxes then required to be withheld by PNC in connection
therewith from amounts then payable hereunder to you.


(b)If any such withholding is required prior to the time amounts are payable to
you hereunder or if such amounts are not sufficient to satisfy such obligation
in full, the withholding will be taken from other compensation then payable to
you or as otherwise determined by PNC.


(c)The Corporation will withhold cash from any amounts then payable to you
hereunder that are settled in cash. Unless the Committee or PNC Designated
Person determines otherwise, with respect to stock-payable RSUs only, the
Corporation will retain whole Shares from any amounts then payable to you
hereunder (or pursuant to any other RSUs previously awarded to you under the
Plan) in the form of Shares. For purposes of this Section 6(c), Shares retained
to satisfy applicable withholding tax requirements will be valued at their Fair
Market Value on the date the tax withholding obligation arises (as such date is
determined by the Corporation).


7.    Employment. Neither the granting of the Award nor any payment with respect
to such Award authorized hereunder nor any term or provision of this Agreement
shall constitute or be evidence of any understanding, expressed or implied, on
the part of PNC to employ you for any period or in any way alter your status as
an employee at will.


8.    Miscellaneous.


(a)Subject to the Plan and Interpretations. In all respects the Award and this
Agreement are subject to the terms and conditions of the Plan, which has been
made available to you and is incorporated herein by reference. The terms of the
Plan will not be considered an enlargement of any benefits under this Agreement.
If the Plan and this Agreement conflict, the provisions of the Plan will govern.
Interpretations of the Plan and this Agreement by the Committee are binding on
you and PNC.


(b)Governing Law and Jurisdiction. This Agreement is governed by and construed
under the laws of the Commonwealth of Pennsylvania, without reference to its
conflict of laws provisions. Any dispute or claim arising out of or relating to
this Agreement or claim of breach hereof will be brought exclusively in the
Federal court for the Western District of Pennsylvania or in the Court of Common
Pleas of Allegheny County, Pennsylvania. By execution of this Agreement, you and
PNC hereby consent to the exclusive jurisdiction of such courts, and waive any
right to challenge jurisdiction or venue in such courts with regard to any suit,
action, or proceeding under or in connection with this Agreement.


(c)Headings; Entire Agreement. Headings used in this Agreement are provided for
reference and convenience only, are not considered part of this Agreement, and
will not be employed in the construction of this Agreement. This Agreement,
including any appendices or exhibits attached hereto, constitutes the entire
agreement between you and PNC with respect to the subject matters addressed
herein, and supersedes all other discussions, negotiations, correspondence,
representations, understandings and agreements between the parties concerning
the subject matters hereof.


(d)Modification. Modifications or adjustments to the terms of this Agreement may
be made by the Corporation as permitted in accordance with the Plan or as
provided for in this Agreement. No other modification of the terms of this
Agreement will be effective unless embodied in a separate, subsequent writing
signed by you and by an authorized representative of the Corporation.


(e)No Waiver. Failure of PNC to demand strict compliance with any of the terms,
covenants or conditions of this Agreement will not be deemed a waiver of such
term, covenant or condition, nor will any waiver or relinquishment of any such
term, covenant or condition on any occasion or on multiple occasions be deemed a
waiver or relinquishment of such term, covenant or condition.


(f)Severability. The restrictions and obligations imposed by this Agreement are
separate and severable, and it is the intent of both parties that if any
restriction or obligation imposed by any of these provisions is deemed by a
court of competent jurisdiction to be void for any reason whatsoever, the
remaining provisions, restrictions and obligations will remain valid and binding
upon you.


(g)Applicable Laws. Notwithstanding anything in this Agreement, PNC will not be
required to comply with any term, covenant or condition of this Agreement if and
to the extent prohibited by law, including but not limited to Federal banking
and securities regulations, or as otherwise directed by one or more regulatory
agencies having jurisdiction over PNC.


(h)Compliance with Section 409A of the Internal Revenue Code. It is the
intention of the parties that the Award and this Agreement comply with the
provisions of Section 409A of the Internal Revenue Code to the extent, if any,
that such provisions are applicable. This Agreement will be administered in a
manner consistent with this intent, including as set forth in Section 20 of the
Plan. If the Award includes a “series of installment payments” (within the
meaning of Section 1.409A-2(b)(2)(iii) of the Treasury Regulations), your right
to the series of installment payments will be treated as a right to a series of
separate payments and not as a right to a single payment.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]







THE PNC FINANCIAL SERVICES GROUP, INC.
2016 INCENTIVE AWARD PLAN


RESTRICTED SHARE UNITS AWARD AGREEMENT
SENIOR LEADER PROGRAM (SECTION 16)


APPENDIX B


DEFINITIONS


Certain Definitions. Except as otherwise provided, the following definitions
apply for purposes of this Agreement.


“Anticipatory Termination” means a termination of employment where PNC
terminates your employment with PNC (other than for Misconduct or Disability)
prior to the date on which a Change of Control occurs, and you reasonably
demonstrated that such termination of employment (i) was at the request of a
third party that has taken steps reasonably calculated to effect a Change of
Control or (ii) otherwise arose in connection with or in anticipation of a
Change of Control.
 
“Award Effective Date” has the meaning set forth in Section A of this Agreement.
 
“Change of Control” means:
(a)    Any Person becomes the beneficial owner (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 20% or more of either (x) the
then-outstanding shares of Common Stock (the “Outstanding PNC Common Stock”) or
(y) the combined voting power of the then-outstanding voting securities of the
Corporation entitled to vote generally in the election of directors (the
“Outstanding PNC Voting Securities”). The following acquisitions will not
constitute a Change of Control for purposes of this definition: (1) any
acquisition directly from the Corporation, (2) any acquisition by the
Corporation, (3) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Corporation or any company controlled by,
controlling or under common control with the Corporation (an “Affiliated
Company”), (4) any acquisition pursuant to an Excluded Combination (as defined
below) or (5) an acquisition of beneficial ownership representing between 20%
and 40%, inclusive, of the Outstanding PNC Voting Securities or Outstanding PNC
Common Stock if the Incumbent Board (as defined below) as of immediately prior
to any such acquisition approves such acquisition either prior to or immediately
after its occurrence;


(b)    Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board (excluding any Board seat that is vacant or otherwise unoccupied). For
purposes of this definition, any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the shareholders
of the Corporation, was approved by a vote of at least two‑thirds of the
directors then comprising the Incumbent Board will be considered as though such
individual was a member of the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board;


(c)    Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Corporation or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Corporation, or the acquisition of assets or stock of another
entity by the Corporation or any of its subsidiaries (each, a “Business
Combination”). A transaction otherwise meeting the definition of Business
Combination will not be treated as a Change of Control if following completion
of the transaction all or substantially all of the beneficial owners of the
Outstanding PNC Common Stock and the Outstanding PNC Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of the then-outstanding shares of Common Stock (or,
for a non-corporate entity, equivalent securities) and the combined voting power
of the then-outstanding voting securities entitled to vote generally in the
election of directors (or, for a non‑corporate entity, equivalent governing
body), as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Corporation or all or substantially all of the
Corporation’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding PNC Common Stock and the Outstanding PNC
Voting Securities, as the case may be (such a Business Combination, an “Excluded
Combination”); or


(d)    Approval by the shareholders of the Corporation of a complete liquidation
or dissolution of the Corporation.


“Competitive Activity” means any participation in, employment by, ownership of
any equity interest exceeding one percent in, or promotion or organization of,
any Person other than PNC (1) engaged in business activities similar to some or
all of the business activities of PNC during your employment or (2) engaged in
business activities that you know PNC intends to enter within the next 12 months
(or, if after your Termination Date, within the first 12 months after your
Termination Date), in either case whether you are acting as agent, consultant,
independent contractor, employee, officer, director, investor, partner,
shareholder, proprietor or in any other individual or representative capacity
therein. For purposes of Competitive Activity as defined herein (and as such
similar term is defined in any equity-based award agreement held by you), the
term “subsidiary” will not include any company in which PNC holds an interest
pursuant to its merchant banking authority.








“Detrimental Conduct” means:


(a)    You have engaged in, without the prior written consent of PNC (with
consent to be given or withheld at PNC’s sole discretion), in any Competitive
Activity in the Restricted Territory at any time during the period of your
employment with PNC and the 12-month period following your Termination Date;


(b)    any act of fraud, misappropriation, or embezzlement by you against PNC or
one of its subsidiaries or any client or customer of PNC or one of its
subsidiaries; or


(c)    you are convicted (including a plea of guilty or of nolo contendere) of,
or you enter into a pre-trial disposition with respect to, the commission of a
felony that relates to or arises out of your employment or other service
relationship with PNC.


You will be deemed to have engaged in Detrimental Conduct for purposes of this
Agreement only if and when the Committee or other PNC Designated Person
determines that you have engaged in conduct described in clause (a) or clause
(b) above or that an event described in clause (c) above has occurred with
respect to you. Detrimental Conduct will not apply to conduct by or activities
of successors to the Award by will or the laws of descent and distribution in
the event of your death.


No determination that you have engaged in Detrimental Conduct may be made (x) on
or after your Termination Date if your termination of employment was an
Anticipatory Termination or (y) between the time PNC enters into an agreement
providing for a Change of Control and the time such agreement either terminates
or results in a Change of Control.


“Good Reason” means the definition of Good Reason contained in the Change of
Control Employment Agreement between you and PNC or any substitute employment
agreement entered into between you and PNC then in effect or, if none, the
occurrence of any of the following events without your consent:


(a)    the assignment to of any duties to you inconsistent in any material
respect with your position (including status, offices, titles and reporting
requirements), or any other material diminution in such position, authority,
duties or responsibilities;


(b)     any material reduction in your rate of base salary or the amount of your
annual bonus opportunity (or, if less, the bonus opportunity established for the
PNC’s similarly situated employees for any year), or a material reduction in the
level of any other employee benefits for which you are eligible receive below
those offered to the PNC’s similarly situated employees;
 
(c)     PNC’s requiring you to be based at any office or location outside of a
fifty (50)-mile radius from the office where you were employed on the Grant
Date;


(d)    any action or inaction that constitutes a material breach by the PNC of
any agreement entered into between you and PNC; or


(e)     the failure by PNC to require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of PNC to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that PNC would be required
to perform it if no such succession had taken place.


Notwithstanding the foregoing, none of the events described above shall
constitute Good Reason unless and until (i) you first notify PNC in writing
describing in reasonable detail the condition which constitutes Good Reason
within 90 days of its initial occurrence, (ii) PNC fails to cure such condition
within 30 days after receipt of such written notice, and (iii) you terminate
employment within two years of its initial occurrence.


Your mental or physical incapacity following the occurrence of an event
described above in clauses (a) through (e) shall not affect your ability to
terminate employment for Good Reason, and your death following delivery of a
notice of termination for Good Reason shall not affect your estate’s entitlement
to severance payments benefits provided hereunder upon a termination of
employment for Good Reason.


“Misconduct” means, as it relates to an Anticipatory Termination or following a
Change of Control, (a) your willful and continued failure to substantially
perform your duties with PNC (other than any such failure resulting from
incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to you by the Board or the CEO that
specifically identifies the manner in which the Board or the CEO believes that
you have not substantially performed your duties; or (b) your willful engagement
in illegal conduct or gross misconduct that is materially and demonstrably
injurious to PNC or any of its subsidiaries. For purposes of clauses (a) and
(b), no act or failure to act, on your part, shall be considered willful unless
it is done, or omitted to be done, by you in bad faith and without reasonable
belief that your action or omission was in the best interests of PNC. Any act,
or failure to act, based upon the instructions or prior approval of the Board,
the CEO or your superior or based upon the advice of counsel for PNC, will be
conclusively presumed to be done, or omitted to be done, by you in good faith
and in the best interests of PNC.


Your cessation of employment will be deemed to be a termination of your
employment with PNC for Misconduct only if and when there shall have been
delivered to you, as part of the notice of your termination, a copy of a
resolution duly adopted by the affirmative vote of not less than a majority of
the entire membership of the Board, at a Board meeting called and held for the
purpose of considering such termination, finding on the basis of clear and
convincing evidence that, in the good faith opinion of the Board, you are guilty
of conduct described in clause (a) or clause (b) above and, in either case,
specifying the particulars thereof in detail. Such resolution shall be adopted
only after (i) reasonable notice of such Board meeting is provided to you,
together with written notice that PNC believes that you are guilty of conduct
described in clause (a) or clause (b) above and, in either case, specifying the
particulars thereof in detail, and (ii) you are given an opportunity, together
with counsel, to be heard before the Board.


“Person” means any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Exchange Act.


“PNC Designated Person” means (a) the Committee or its delegate if you are (or
were when you ceased to be an employee of PNC) either a Group 1 covered employee
(Corporate Executive Group member) including any equivalent successor
classification or subject to the reporting requirements of Section 16(a) of the
Exchange Act with respect to PNC securities (or both); or (b) the Committee, the
CEO, or the Chief Human Resources Officer of PNC, or any other individual or
group as may be designated by one of the foregoing to act as PNC Designated
Person for purposes of this Agreement.


“Qualifying Termination” has the meaning set forth in Section B of this
Agreement.
 
“Restricted Territory” means (a) if you are employed by (or, if you are not an
employee, providing the majority of your services to) PNC in the United States
or Canada as of the Termination Date, the United States and Canada, (b) if you
are employed by (or, if you are not an employee, providing the majority of your
services to) PNC in the United Kingdom as of the Termination Date, the United
Kingdom or (c) if you are employed by (or, if you are not an employee, providing
the majority of your services to) PNC in Germany as of the Termination Date,
Germany or the United Kingdom.


“Retirement” means your termination of employment with PNC at any time for any
reason (other than termination of employment by reason of your death, by PNC for
Cause or by reason of termination of employment in connection with a divestiture
of assets or a divestiture of one or more subsidiaries of PNC if the Committee
or the CEO or his or her designee so determines prior to such divestiture) on or
after the first date on which you have both attained at least age 55 and
completed five years of service, where a year of service is determined in the
same manner as the determination of a year of vesting service calculated under
the provisions of The PNC Financial Services Group, Inc. Pension Plan.


“Termination Date” means the last day of your employment with PNC. If you are
employed by a Subsidiary that ceases to be a Subsidiary or ceases to be a
consolidated subsidiary of the Corporation under U.S. generally accepted
accounting principles and you do not continue to be employed by or otherwise
have a Service Relationship with PNC, then for purposes of this Agreement, your
employment with PNC terminates effective at the time this occurs.

THE PNC FINANCIAL SERVICES GROUP, INC.
2016 INCENTIVE AWARD PLAN


RESTRICTED SHARE UNITS AWARD AGREEMENT


APPENDIX C


RISK PERFORMANCE-BASED VESTING CONDITIONS
SENIOR LEADER PROGRAM (SECTION 16)


The following table sets forth the risk performance-based vesting conditions of
the Award:


 
 
 
1.    
Generally
The Award is divided into three Tranches, with the first Tranche relating to the
2020 performance year, the second Tranche relating to the 2021 performance year,
and the third tranche relating to the 2022 performance year (each such year, a
“Performance Year”).


Each Tranche must satisfy a risk-related performance metric based on whether PNC
has met or exceeded the common equity Tier 1 capital spot ratio limit as then in
effect and applicable to The PNC Financial Services Group, Inc. (“CET1 Ratio”)
(which may be on a pro forma fully phased-in basis, if applicable) as set forth
in PNC’s Enterprise Capital Management Policy (or any successor policy) and
monitored at least quarterly. Each Tranche of the Award will also be subject to
an annual risk review based on business unit financial performance (or at the
discretion of the Committee).


“PNC” for purposes of this Appendix C as it refers to risk performance-based
vesting conditions means the Corporation and its consolidated subsidiaries for
financial reporting purposes.
 
 
 
2.    
Applying the Risk Performance Metric
(a) CET1 Ratio Generally. Each Tranche is subject to a risk performance factor
based on whether PNC has met or exceeded the CET1 Ratio as of the last day of
each Performance Year. The current CET1 Ratio is 7.0%.


(b) Determination of Annual CET1 Ratio. As soon as practicable following the end
of each Performance Year, PNC will present information to the Committee relating
to (i) the CET1 Ratio compared to (ii) the actual CET1 Ratio achieved by PNC
with respect to that Performance Year, based on PNC’s publicly reported
financial results for the period ending on the applicable end date. Except as
otherwise provided in paragraph 5 in the event of your death or a Change of
Control, this will generally be the public release of earnings results for PNC’s
fourth quarter that occurs after the year-end measurement date, so that the
Committee will be able to make its determination in late January or early
February following a Performance Year.


•    If PNC meets or exceeds the CET1 Ratio for a Performance Year, the risk
performance metric is satisfied.


•    If PNC does not meet the CET1 Ratio for a Performance Year, the applicable
Tranche is eligible for forfeiture as determined by the Committee prior to
settlement of the Tranche.
 
 
 
3.    
Risk Performance Review Adjustments
In addition, and independent from the CET1 Ratio performance metric described in
paragraph 2 above, with respect to each Tranche and prior to the settlement of
that Tranche, the Committee conducts a risk performance review either (1) as a
result of business unit financial performance (as described below) or (2) at the
discretion of the Committee, relating to a risk-related action of potentially
material consequence to PNC.


A risk performance review is triggered under (1) above if (a) one of the
specific business unit or enterprise level review triggers set forth below is
met and (b) that review trigger is applicable to you because either it (i)
applies to your business unit or functional area as of the Grant Date and the
Committee has not determined in its discretion to apply a different review
trigger to you for the Performance Year, or (ii) the Committee has determined in
its discretion to apply such specific business unit or enterprise level review
trigger to you for the Performance Year. The specific business unit or
enterprise level review triggers are as follows:
•    PNC’s Retail Banking segment reports a loss for the Performance Year
•    PNC’s Corporate & Institutional Banking segment reports a loss for the
Performance Year
•    PNC’s Asset Management Group segment reports a loss for the Performance
Year


If you are not assigned to one of the above-named business units as of the Grant
Date, the review trigger will be applicable to you only in the event the
Committee determines in its discretion to apply such review trigger, as
described in (ii) above. If your affiliated business unit or functional area as
of the Grant Date is eliminated or no longer reportable due to restructuring or
other business reason, the specific review trigger applicable to you will be
based on your newly assigned business unit or functional area.


For purposes of this Agreement, whether or not a specified business unit has a
loss for a given Performance Year will be determined on the basis of the
reported earnings or loss, as the case may be, of the reportable business
segment that includes the results of such business unit, based on PNC’s publicly
reported financial results for that year.


If a risk performance review is triggered as a result of business financial
performance under (1) or if the Committee exercises its discretion to conduct a
risk performance review under (2) above, the Committee will review and determine
if a downward adjustment for risk performance is appropriate either for the
applicable Tranche or to a specific Grantee.


Any determination to conduct a risk performance review will be made shortly
after the close of the Performance Year, but no later than the 45th day
following the close of the Performance Year, and any required review will be
conducted no later than two and a half-months after the close of the Performance
Year.
 
 
 
4.    
Determination of Final Number of RSUs
Following the Performance Year, if (1) the risk performance metric is satisfied
and if no risk review is conducted with respect to that year, or (2) the
Committee determines not to apply a downward adjustment for risk performance,
then the final Award will be the number of RSUs subject to the applicable
Tranche.


If the risk performance metric is not satisfied, or if a review is conducted,
and the Committee applies a downward adjustment for risk performance, than the
final award will be a lower number of RSUs subject to the applicable Tranche
(rounded down to the nearest whole Unit) or zero, as determined by the
Committee.


If the Committee elects to forfeit a Tranche as it relates to all members of
PNC’s Group 1 executives by reason of the CET1 Ratio risk performance metric not
being satisfied, such Tranche will also be forfeited for all members of the
Senior Leader program.


In no event can the size of the Tranche be greater than 100.00% of the target
number of RSUs subject to that Tranche.
 
 
 
5.    
Determination of Risk Performance Metric Upon Death or a Change of Control
 
Death
Notwithstanding anything to the contrary in this Agreement, if your employment
with PNC ceases by reason of your death, or if you die after a termination of
employment with PNC due to Disability or Retirement or by reason of an
Anticipatory Termination, in any case, prior to a Change of Control or the last
Scheduled Vesting Date, then all risk performance-based conditions will be met
with respect to the outstanding portion of your Award, unless the date of death
occurs after a calendar year but prior to performance-adjustment by the
Committee (including a Committee determination made immediately preceding the
date of the Change of Control), in which case such Tranche will vest based on
actual performance as determined by the Committee.


For the avoidance of doubt, in the event of your death following a Change of
Control, the risk performance metric for any then-outstanding Tranche will be
determined as provided in the “Change of Control” paragraph below.
 
Change of Control


Notwithstanding anything to the contrary in this Agreement and subject to your
satisfaction of the service-based vesting requirements, any outstanding Tranches
for which no performance factors have been determined at the time of a Change of
Control will be risk performance-adjusted, as follows:
•    If a Change of Control occurs after a completed Performance Year, but prior
to the Scheduled Vesting Date for that Tranche, the actual CET1 Ratio for that
Performance Year will continue to apply to that Tranche, and
•    For any Performance Year not completed prior to a Change of Control, if the
CET1 Ratio was not met as of the quarter-end date immediately preceding the
Change of Control (or if the Change of Control falls on a quarter-end date, and
such information is available and applicable for such date, the date of the
Change of Control), then all remaining Tranches will be forfeited and expire as
of the Change of Control.


For the avoidance of doubt:
•    If the CET1 Ratio was not met as of the applicable quarter-end performance
measurement date, the Award will be forfeited by you as of the Change of
Control.
•    Tranches where the CET1 Ratio was met and that remain outstanding will be
paid out, without further Dividend Equivalents or any interest, on the Scheduled
Vesting Dates (or earlier, in the event of your death) upon your satisfaction of
the service-based vesting requirements.
 
 
 
6.    
Committee Determination
The Committee may make prospective adjustments to the Award. All determinations
made by the Committee or otherwise by PNC hereunder shall be made in its sole
discretion and shall be final, binding and conclusive for all purposes on all
parties.








IN WITNESS WHEREOF, the Corporation has caused this Agreement to be signed on
its behalf as of the Grant Date.




THE PNC FINANCIAL SERVICES GROUP, INC.


By:






ATTEST:


By:








ACCEPTED AND AGREED TO by GRANTEE




___________________________________
Grantee




-6-

